Opinion by
Dallinger, J.
In accordance with stipulation of counsel that the paperweights in question are chiefly used in the household for utilitarian purposes, the claim at 40 percent under paragraph 339 was sustained on the authority of Woolworth v. United States (26 C. C. P. A. 221, C. A. D. 20). Brass base shells similar to those the subject of Abstract 37615 were held dutiable as articles having as an essential feature an electrical element or device, such as signs, at 35 percent under paragraph 353, as claimed.